The record sufficiently supports the determination of Special Term confirming the findings of the State Commission Against Discrimination. Paragraph 3 (d) of the State Commission’s order, however, exceeds the necessary limits and should be modified to read substantially as follows: “Post and maintain in a conspicuous place on the counter of petitioner’s premises at 355 Castle Hill Avenue, Bronx, New York, a suitable notice providing: (Admission in this establishment is available to the public *951for seasonal guests only and for daily guests introduced by them, but without regard to race, creed, color or national origin As so modified, the order is unanimously affirmed, with $20 costs and disbursements to the respondents. Settle order on notice. Concur—• Breitel, J. P., Botein, Rabin, Cox and Bastow, JJ. [See ante, p. 943.]